Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Receipt of Remarks/Amendments filed on 01/29/2021 is acknowledged. Claims 8-13 and 16-20 are currently pending. Claims 1-7 and 14-15 have been cancelled. Claims 8-13 have been amended. Claims 16-20 have been newly added.  Accordingly, claims 8-13 and 16-20 are currently under examination.
Priority
	This application claims foreign priority to EP17202137.0, filed 11/16/2017.

Information Disclosure Statement
The IDS filed on 11/14/2018 has been considered. See the attached PTO 1449 form.

Election/Restrictions
Applicant’s election of the invention of Group II, claims 8-13, and cosmetic composition with shampoo as the specific type of cosmetic composition in the reply filed on 01/29/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The title of the invention “Novel Use” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Further, applicant have multiple applications filed which have the same title as the instant application. For example, Appl. No. 16/628,797 (US 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergmann (US 6,110,450; Aug. 29, 2000) as evidenced by Westenfelder (WO 2008/110268 A1; Sep. 18, 2008).   
Bergmann throughout the reference teaches compositions for the treatment and protection of hair, comprising, in a cosmetically acceptable medium, at least one ceramide and/or glycoceramide and phytantriol (Abstract). Example 1 of Bergmann discloses adding phytantriol at a concentration of 0.1% based on the total weight of the composition to prepare a cosmetic composition in form of shampoo. The 0.1% amount of phytantriol disclosed by the reference reads on the phytantriol amounts recited in claims 8-11. Example 1 of Bergmann further discloses adding water and sodium lauryl ether sulfate into the composition. Sodium lauryl ether sulfate, as disclosed in the instant specification, is the anionic 
	With respect to the antimicrobial effect of phytantriol and prevention of microbial decay of a cosmetic composition, although Bergmann does not disclose all the characteristics and properties of the composition disclosed in the present claims, based on the substantially identical process using identical components, the Examiner has a reasonable basis to believe that the properties claimed in the present invention are inherent in the composition disclosed by Bergmann.  Because the PTO has no means to conduct analytical experiments, the burden of proof is shifted to the Applicant to prove that the properties are not inherent.  ““[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”  MPEP § 2112, I. Further, as evidenced by Westenfelder, it was known that phytantriol have antifungal properties (i.e. antimicrobial effect) (see: Page 21, line 4-6). Moreover, Westenfelder also teaches cosmetic compositions (see: Title, Abstract) and thus it was known to use phytantriol, having antimicrobial effect, in cosmetic preparations.      

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-13, 16-18 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann (US 6,110,450; Aug. 29, 2000) as evidenced by Westenfelder (WO 2008/110268 A1; Sep. 18, 2008) as applied to claims 8-13 and 16-18 above. 
	The teachings of Bergmann have been set forth above.

Even though the prior art doesn’t exemplify each type of surfactant in the compositions, the prior art teaches the various surfactants that can be included in the cosmetic compositions. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-13 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-16, 20, 24, 28 and 29 of copending Application No. 16/208,616 (USPGPUB No. 2019/0167549 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘616 application also claims a method which comprises adding phytantriol and the composition has antimicrobial effect. The ‘616 application in claims 14-16 and 20 recites amount of 
The examiner notes that a notice of allowance in copending ‘616 has been sent to the applicant but the application has not yet been patented or assigned a patent number.

Claims 8-13, 16 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-16, 20, 24, 28 and 29 of copending Application No. 16/208,616 (USPGPUB No. 2019/0167459 A1) in view of Bergmann (US 6,110,450; Aug. 29, 2000).
The teachings of ‘616 application have been set forth above.
The ‘616 application recites the composition comprising surfactants but does not recite the specific type of surfactant recited in instant claims 17-20. However, this deficiency is cured by Bergmann.
As discussed above, Bergmann teaches cosmetic composition in the form of shampoo comprising adding phytantriol, water and surfactant to the composition (Example 1). Example 1 of the reference discloses adding sodium lauryl ether sulfate which is an anionic surfactant. Bergmann in the disclosure also teaches that the compositions of the invention can include cationic surfactants and amphoteric surfactants (see: Col. 1, line 60-62; Col. 6, line 27-34). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘616 to incorporate the teachings of Bergmann and include the specific type of surfactants taught by Bergmann. The ‘616 application already teaches the inclusion of surfactants and one would have been motivated to look towards the teachings of Bergmann for the specific surfactants to add because both ‘616 application and Bergmann’s teachings are directed 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
The examiner notes that a notice of allowance in copending ‘616 has been sent to the applicant but the application has not yet been patented or assigned a patent number.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Collier et al. (US 2012/0014885 A1) teaches personal care compositions and methods for their use. It teaches the compositions in the form of shampoo and comprising phytantriol and surfactants (Title, Abstract, Examples). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616